Title: Brigadier General Henry Knox’s Artillery Estimate for 1778, 10 November 1777
From: Knox, Henry
To: Washington, George



Artillery Park [Whitemarsh, Pa.] 10th Nov. 1777

Estimate of Ordnance, Arms, and Stores necessary for the Army of the United States for the Campaign of the year 1778, supposing it to consist of Forty thousand Men.
Battering Train of Cannon, Mortars, &ca

               
                  Iron Cannon
                  30
                  18
                  Pounders
                  }
                  On Travelling Carriages—6 spare ones for the 12 Prs and 6 for the 18 Prs
               
               
                  
                  30
                  12
                  Do
               
               
                  Iron Mortars
                  12
                  13
                  Inch.
                  }
                  With Beds Complete—3 spare beds to the 13, and 5 to the 10 Inch
               
               
                  
                  20
                  10
                  Inch.
               
            

Provided the Iron be good of which the above Cannon and Mortars shall be made they will answer as well as Brass. The difference of weight between Brass and Iron in Battering Cannon and Mortars of the above calibres would be but triffling.
Iron Battering Cannon and Mortars may be cast at Salisbury Furnace near Hudson’s river, and at Mr Zain’s Furnace in Virginia, at both of which places the Metal is excellent. The Carriages can be made at Springfield and at Carlisle by the Continental Artificers.
There are at Boston seven fine 18 Pounders ready mounted, and three 13 inch Sea-Mortars. These were sent by Congress to the State of Massachusetts’ Bay when the Enemy evacuated Boston. The Cannon were brought from Ticonderoga, and the Mortars were left by the Enemy.

               
                  Brass
                  Mortars
                  20
                  8
                  Inch.
                  }
                  Complete with Beds—5 spare for the 8 inch, and 7 for the 5½.
               
               
                  
                  
                  30
                  5½.
                  
               
            

               For the Field, or Battering, occasionally.
               
                  10
                  Howitzers
                  10
                  Inch.
                  }
                  On Travelling Carriages
               
               
                  20
                  Do
                  8.
                  
                  2
                  spare
                  to the 10 inch.
               
               
                  30
                  Do
                  5½.
                  
                  3
                  do
                  to the 8.
               
               
                  
                  
                  
                  
                  6
                  do
                  to the 5½.
               
            

               Field Artillery:
               
                  Brass
                  12
                  24
                  Pounders
                  }
                  On Travelling Carriages
               
               
                  
                  24
                  12.
                  
                  3
                  spare
                  to the 24 Prs
               
               
                  
                  150
                  6.
                  
                  6
                  do
                  to the 12.
               
               
                  
                  150
                  3.
                  
                  20
                  do
                  to the 6 Prs &
               
               
                  
                  
                  
                  
                  20
                  do
                  to the 3 Prs
               
            
We have as by the annexed Return, 170 Field Pieces, and 21 Mortars.
The Copper Mines at Middlebrook in the Jersies may be easily worked. Mr Vanhorne will engage, if the Continent will furnish him with one hundred men, to turn out 150 Tons of Copper a year. We have several Cannon cast of Copper which came from this place. It is a matter of so great importance, that too much attention cannot be paid to it.
The Furnaces at Springfield and Carlisle, when finished, would in two or three months cast a number of Cannon sufficient to make up the dificiency.

               Shot and Shells
               
                  5000
                  24
                  Pound Shot
               
               
                  30000
                  18.
                  
               
               
                  30000
                  12.
                  
               
               
                  60000
                   6.
                  
               
               
                  30000
                   4.
                  
               
               
                  60000
                   3.
                  
               
               
               
                  1000
                  Tons Grape Shot of various sizes from one ounce to one pound Balls.
               
               
                  6000
                  13
                  Inch Shells
               
               
                  10000
                  10.
                  
               
               
                  12000
                   8.
                  
               
               
                  20000
                   5½.
                  
               
            
These Shot & Shells may be cast at any Furnace.

               
                  2000
                  setts
                  Horse
                  Harness
               
               
                  1000
                  setts
                  Mens
                  Do
               
               
                  500
                  Covered Ammunition Waggons.
               
            
The Harness and Ammunition Waggons may be made at Springfield and Carlisle.

               
                  60000
                  New Pouches or Cartridge Boxes. The Leather to be well tan’d, to be made with double flaps, and the ends secured by a flap to shed the rain—each to hold 36 rounds. The best new British Model to be procured as a pattern.
               
               
                  60000
                  Tin Cartridge Boxes (besides the above) each to hold 36 rounds.
               
            
These Pouches and Tin Cartridge Boxes can be made at Springfield and Carlisle.
2,000000 Musket Flints.
I know of no method to obtain these, but by importing them.
1500 yards Flannel
may be made by the Country People, or be imported.
200000 Screws to draw Charges
may be either made or imported.
40000 Muskets and Bayonets ought to be in reserve in case of accidents.
It is to be lamented that there have not been established Manufactories of Arms on a large scale. In my opinion a method might be pointed out, and Artificers collected, who would in a great measure supply the Continent with Arms. As this cannot be the case, immediately, it will be necessary to import a number.
3000 Spears, to arm a Body of Infantry
2000 Espontoons, for the Officers
2000 Broad Swords with Belts for the Artillery
These Articles may be made, at the Continental Works.

               Powder
               
                    400 rounds per man for 40000 men, each round containing half an ounce
                  Pounds weight
               
               500000
               
                  400 rounds per cannon for 300 Cannon, each round averaged at 4 pounds
                  480000
               
               
               
                  For extra services, such as Garrisons, Gallies, &ca
                  500000
               
               
                  Contingences
                  500000
               
               
                   
                  1,900000
               
            
This Powder may either be made, imported, or borrowed from the different States.

               Lead.
               
                  400
                  rounds per man for 40000 men
                  Pounds weight
               
               
                  
                  each round one ounce
                  1,000000
               
               
                  Contingencies
                  1,000000
               
               
                  
                  
                  2,000000
               
            
I am informed there are Lead Mines in Virginia; if so, they are well-worthy the attention of the Public. There must be considerable quantities of Lead belonging to each State, which ought to be collected with the utmost expedition.
There will be wanted, besides the abovementioned Articles, large quantities of Timber Iron &ca for the Carriages, Mortar Beds, & Ammunition Waggons. Also a vast variety of small Articles for the composition of Port Fires, Tubes, Fuzes, &ca which will be provided and made by the Directors at the different Laboratories.

H. Knox B. G. Artillery

